Section 13 (Excerpt from Compliance Manual dated 04/02/2012) CODE OF ETHICS In accordance with Rule 204A-1 of the Investment Advisors Act of 1940, The London Company (“TLC”) requires that all employees follow a standard of business conduct as set out in this Code of Ethics document (the “Code”).The Code is distributed to all new employees as part of the new hire process, and on an annual basis thereafter.Each employee must acknowledge the receipt of the Code by signing and returning the Compliance Manual Employee Review form.By signing this form, employees acknowledge not only the receipt of the Code, but also that he or she has read, understands and agrees to comply with all provisions of the Code. TLC places a high value on ethical conduct based on the fundamental principles of openness, integrity, honesty and trust.All employees are challenged to act not only by the terms of the law, but with sound moral standards.As an investment manager, we owe a fiduciary duty to our clients and therefore must place their interests ahead of our own.All employees must avoid any conduct which could create a potential conflict of interest, and must ensure that their personal securities transactions do not interfere with the clients’ portfolio transactions and that they do not take inappropriate advantage of their positions.By following these principles, our actions will easily fall within a high standard of business conduct.We are committed to maintaining these standards and, as such, have adopted strict policies to ensure that everyone adheres to them. I. SECURITIES LAWS TLC requires that all employees comply with all applicable securities laws.Ignorance of the law does not preclude one from adhering to it.Should any employee violate current law, they will be subject to immediate termination. II. INSIDER TRADING No TLC employee may trade - either personally or on behalf of others - while in possession of material non-public information.Employees may not communicate material non-public information to others. III. CLIENT PRIORITY Our first duty is to our clients.All employees are expected to protect client information, securities transactions and holdings.Employees must remember that all investment opportunities are offered first to clients. IV. MATERIAL NON-PUBLIC INFORMATION A. Overview Many types of information may be considered material, including but not limited to the advance knowledge of:dividend or earnings announcements, asset write-downs or write-offs, additions to reserves for bad debts or contingent liabilities, expansion or curtailment of company or major division operations, merger or joint venture announcements, new product/service announcements, discovery or research developments, investigations and indictments, pending labor disputes, debt service or liquidity problems, bankruptcy or insolvency problems, tender offers and stock repurchase plans, and recapitalization plans.Information provided by a company could be material because of its expected effect on a particular class of securities, all of a company’s securities, the securities of another company, or the securities of several companies.The prohibition against misusing Material Non-public Information applies to all types of financial instruments including, but not limited to:stocks, bonds, warrants, options, futures, forwards, swaps, commercial paper and government-issued securities.Material information need not relate to a company’s business.For example, information about the contents of an upcoming newspaper article may affect the price of a security and therefore would be considered material.Employees should consult with the CCO if there is any question as to whether non-public information is material. A. Distribution of Non-Public Information Once information has been effectively distributed to the investing public, it is no longer non-public.However, the distribution of Material Non-Public Information must occur through commonly recognized channels for the classification to change.In addition, there must be adequate time for the public to receive and digest the information.Non-public information does not change to public information solely by selective dissemination.Employees must be aware that even where there is no expectation of confidentiality, a person may become an insider upon receiving Material Non-Public Information.Employees should consult with the CCO if there is any question as to whether material information is non-public. B. Penalties for Trading on Material Non-Public Information Severe penalties exist for firms and individuals that engage in Insider Trading, including civil injunctions, disgorgement of profits and jail sentences.Fines for Insider Trading may be levied against individuals and companies in amounts up to three times the profit gains or loss avoided.London Company will not protect employees found guilty of insider trading. C. Procedures for Recipients of Material Non-Public Information 1. If an employee has questions as to whether they are in possession of Material Non-Public Information, they should inform the CCO as soon as possible.The CCO will conduct research to determine if the information is likely to be considered material, and whether the information has been publicly disseminated. Given the severe penalties imposed on individuals and firms engaging in Insider Trading, employees must: a. report the potential receipt of Material Non-Public Information to the CCO immediately upon discovery b. cease trading the securities of any company about which they may possess Material Non-Public Information c. avoid discussions regarding any potential Material Non-Public Information with colleagues, except as specifically required by their position d. avoid conducting research, trading, or other investment activities regarding a security for which they may have Material Non-Public Information until the CCO dictates an appropriate course of action. 2. If the CCO determines that the information is material and non-public, the CCO will prepare a written memorandum describing the information, its source, and the date that the information was received.TLC will not place any trades in securities for which it has Material Non-Public Information.Depending on the relevant facts and circumstances, the CCO may also take some or all of the following steps: a. review TLC’s Insider Trading policies and procedures with the affected individual(s) b. ask the affected individual(s) to execute written agreements that they will not disclose the potentially Material Non-Public Information to others, including colleagues c. ask the affected individual(s) to sign certifications periodically state that they have not improperly shared the information d. review TLC’s Insider Trading policies and procedures with all employees e. conduct key word searches of all employees’ emails for the information in question 3. Trading in affected securities may resume, and other responses may be adjusted or eliminated, when the CCO determines that the information has become public and/or immaterial.At such time, the CCO will amend the memorandum noted above to indicate the date that trading was allowed to resume and the reason for the resumption. D. Selective Disclosure Non-public information about TLC’s investment strategies, trading, and client holdings may not be shared with third parties except as is necessary to implement investment decisions and conduct other legitimate business.Employees must never disclose proposed or pending trades or other sensitive information to any third party without the prior approval of the CCO.Federal Securities Laws may prohibit the dissemination of such information, and doing so may be considered a violation of the fiduciary duty that TLC owes to its Clients. E. Rumors Creating or passing false rumors with the intent to manipulate securities prices or markets may violate the antifraud provisions of Federal Securities Laws.Such conduct is contradictory to TLC’s Code of Ethics, as well as the Company’s expectations regarding appropriate behavior of its employees.Employees are prohibited from knowingly circulating false information, rumors or sensational information that might reasonably be expected to affect market conditions for one or more securities, sectors, or markets, or improperly influencing any person or entity. V. EMPLOYEES A. Definition Employees with privileged information about client transactions and holdings are considered Access Persons.As such, they are subject to additional reporting requirements over employees with no access to the same information.An employee has access to nonpublic information regarding clients’ purchase or sale of securities and is either involved in making securities recommendations to clients or has access to such recommendations.This includes those who have access to nonpublic information regarding the portfolio holdings of an affiliated mutual fund.Given that London Company’s primary business is providing investment advice, all employees are considered to be access persons. B. List of Employees The Chief Compliance Officer (“CCO”) maintains a list of employees, which is updated periodically.Any employee that became an employee during the reporting quarter will be required to submit reports as itemized in the Code. VI. PERSONAL SECURITIES TRANSACTION REPORTING PROCEDURES A. Request for Personal Trading Information On a quarterly basis, the CCO or designee will send a request to all employees to provide a list of personal trades from the previous quarter (Quarterly Employee Certification).The list shall include all reportable securities, as described below, for all personal accounts and accounts of family members living in the same household.The completed form is to be returned within 30 days after the end of each prior calendar quarter.The employee will certify, by providing their signature on the form, that all transactions are included on the quarterly transaction report. Brokerage account statements or trade confirmations are required and may be accomplished by having TLC set up for duplicate statements at the custodian.To the extent that a brokerage statement or confirmation lacks some of the information otherwise required to be reported, employees may submit a transactions report containing the missing information as a supplement to the statement or confirmation. B. Reportable Securities A “reportable security” is any security as defined in Advisers Act Section 202(a)(18) and Company Act Section 2(a)(36) except as defined in below. 1. securities purchased through automatic investment plans 2. securities held in accounts where the employee has no direct or indirect control 3. securities that present little opportunity for improper trading, such as a. open-end mutual funds not sub-advised by London Company.Funds sub-advised by London Company require pre-clearance. b. exchange-traded funds (ETF) c. direct obligations of the U.S. government d. money market funds and money market instruments (such as bankers’ acceptance, bank certificates of deposit, commercial paper, repurchase agreements and other high quality short-term debt instruments) e. unit investment trusts invested exclusively in open-end mutual funds C. Review The CCO or designee will review and retain records of employee trades.The Principal will review the CCO’s personal trades.The CCO or designee will use employee reports to: 1. assess whether the employee followed any required internal procedures 2. analyze trading patterns that indicate abuse, including market timing 3. assess whether the employee is trading the same securities in his own account, as are being traded for clients, and if so, whether the clients are receiving terms at least as favorable as the employee 4. investigate any substantial disparities between the quality of investment performance the employee achieves for his own account versus the performance of clients 5. investigate any substantial disparities between the percentage of trades that are profitable when the employee trades for his own account versus the profitability for the clients D. Violations If the CCO finds any violations of our employee trading policies, the following actions will be taken: 1. First Violation: Employee will be notified of the violation and reminded of the personal trading policy.The employee will be required to sign, date and return a copy of the memo as proof of notification. 2. Second Violation: A letter will be sent to the employee, highlighting the personal trading policy and stating that the 3rd offense could result in termination. The employee will be required to sign, date and return a copy of the memo as proof of notification. 3. Third Violation: The employee may be terminated, as approved by the Principal. VII. REQUEST FOR EMPLOYEE HOLDINGS The CCO or designee will request that all employees provide all personal holdings as of year-end.The list must include all reportable securities (described below) for all personal accounts and accounts of family members living in the same household.This report is due within 45 days after the end of the calendar year. Brokerage statements containing all required information may be substituted for the Holdings Report Form, if submitted timely manner.To the extent that a brokerage statement or confirmation lacks some of the information otherwise required to be reported, you may submit a holdings report containing the missing information as a supplement to the statement or confirmation. New employees must provide initial holdings within the first 10 days of employment.Non-employees must provide their current holdings within 10 days of becoming an employee. ●
